We have carefully examined the State's motion for rehearing, with the affidavits attached thereto, in connection with the defendant's reply to said motion, which also has appended thereto the affidavit of the trial judge and of appellant's counsel.
The affidavit of the trial judge, which appellant has attached to his reply, explains the judge's affidavit which the State has attached to the motion for rehearing. The judge says in his affidavit: "I cannot now recall enough of the facts to prepare a statement of all of the facts in the case, unless defense counsel and State's counsel prepare in writing and tender to me their respective versions of the testimony adduced upon said trial. I make this affidavit to explain the affidavit heretofore prepared and filed in this court by the State's attorney. I express no opinion as to the difficulties, if any, between State's counsel and defendant's counsel in their efforts, if any, to prepare and present to me a statement of facts to be approved."
The affidavit of appellant's counsel, which is attached to appellant's reply to the State's motion for rehearing, is to the effect that many witnesses testified upon the trial and that many bills of exception were taken, and that counsel, — not expecting to have to prepare a statement of facts from memory, and not charging his mind with the matters contained in the bills of exception, — did not remember enough of the facts to prepare a statement of facts.
Viewing the situation in the light of the motion and the affidavits, we are constrained to the view that proper disposition was made of the appeal in the original opinion.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 614